Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 2 August 2021. The objection to the disclosure is withdrawn since the “Brief Description of the Drawings” is found on pages 4-5 of the specification. The amendments to the claims have overcome the 35 USC 112 rejection over claim 14. The amendments to the claims limiting the composition of claims 1, 4, 6-10, 14-16 and 18-20 to that of claim 1 has overcome the art rejections over claims 1-19. As discussed in the interview of 9 July 2021, there is no suggestion in the art to limit the large number of taught polymeric binders to the claimed polymethyl methacrylate, especially since the provided affidavit shows polymethyl methacrylate binder provides superior maintenance of the individual emission peaks of the perovskite and the indium or cadmium containing compounds after mixing. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


These new claims teach a mixture of a light emitting indium compound and a light emitting perovskite comprising lead, a monovalent cation and an anion of at least one halide or thiocyanate where the molar ratio of indium to lead is not less than 5.8, or 12 or more. These newly claimed ranges are not supported by the specification. Paragraph [0098] teaches, on page 52, that the molar ratio of indium to the metal of the perovskite, which can be lead, is 0.001-1000, preferably 0.01-200, more preferably 0.1-100 and most preferably 2-70. These originally disclosed ranges do not support the newly claimed ranges which do not have an upper limit. Therefore the claims include new matter.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/195062.
	This reference teaches a mixture of light emitting halide perovskite particles and phosphors. The light emitting halide perovskite particles can be cesium, methylammonium or formamidinium lead halides of the formula APbX3, where A is cesium, methylammonium or formamidinium and X is bromide, iodide or chloride. These perovskites are several of the 50 diameter of these nanocrystals is within the taught range of 2-100 nm. These suggested average and median diameters fall within the claimed ranges. Page 6 teaches the ratio of perovskite to phosphor is 1:100 to 100:1, or 1:0.01-100. Page 8 teaches the compositions of the phosphor and includes quantum dots of InP, InP/ZnS, InP/ZnSe, CdTe, CdTe/ZnS, CdTe/CdSe, CdSe, CdSe/ZnS, CdSe/ZnSe and CdSe/CdS. If the ratio is based on molar ratio and the phosphor as the quantum dot of InP, InP/ZnS, or InP/ZnSe, then the molar ratio of In/Pb is 0.01-100. The molar ratio range overlaps that of claims 21 and 22. If the ratio is based on weight; then the molar ratio is 0.0055-55:1. This calculated molar ratio range also overlaps the ranges of claims 21 and 22. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.The reference suggests the claimed mixtures.
Claims 21, 22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/166871.
U.S. patent 10,153,407 is the national stage application for WO 2017/166871 and thus it is the English translation for WO 2017/166871.
The translation for this reference shows it teaches a mixture comprising a mixture of red and blue quantum dots, which are light emitting compounds in a solvent. The quantum dots have a size of 1-10 nm, which means that the average particle size and the median or D50 diameter of these nanocrystals is within the taught range of 1-10 nm. These suggested average particle In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The solvent can be hexane, cyclohexane, toluene, octane, dichlorotoluene, chloroform and dichloromethane, which all fall within the solvents of claim 24.  The examples show that the red quantum dot can be CsPbI3, a cadmium compound or an indium compound; and the blue quantum dot can be a cadmium compound, and indium compound or a mixture of CsPbCl3 and CsPbBr3. The taught cesium lead halides are perovskite compounds and are three of the perovksite compounds disclosed in the specification and thus inherently have the claimed crystal structure. Given teachings in the reference, the reference suggests mixtures of perovskite compounds having the claimed structure, as one of the red and blue quantum dots of the taught composition and one of a cadmium compound or an indium compound as the other quantum dots of the taught composition. The reference teaches a weight ratio of 1-50 parts blue quantum dot to 1 part red phosphor. Taking the blue quantum dot as an indium compound and CsPbI3 as the red quantum dot; the reference teaches a weight ratio of In to Pb of 1-50:1. The ratio when calculated as a molar ratio of In/Pb is 0.55-27.5:1 This ratio overlaps the claimed molar ratio ranges. The reference suggests the claimed mixtures.
Response to Arguments
Applicants’ argument that the claimed In/Pb molar ratio range is critical are not convincing since it is unclear what amount of change is being measured. Examples 1-7 do not measure a change in emission wavelength. Examples 1-3 show the perovskite has the same 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/17/21